



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Zhao v. Zhou,









2019 BCCA 12




Date: 20190108

Docket: CA45269

Between:

Yu Rong Zhao

Respondent

(Plaintiff)

And

Shou Zhi Zhou

Appellant

(Defendant)

Corrected
Judgment:  The text of the judgment was corrected on the front page on January
15, 2019.




Before:



The Honourable Mr. Justice Groberman

The Honourable Mr. Justice Fitch

The Honourable Madam Justice Griffin




On appeal from:  An
order of the Supreme Court of British Columbia, dated
April 10, 2018 (
Zhao v. Zhou
, 2018 BCSC 567, Vancouver Docket S155364).

Oral Reasons for Judgment




Counsel for the Appellant:



J.M. Richter

A.M. James





The Respondent, appearing in person:



Y.R. Zhao

(J. Mo, Interpreter)





Place and Date of Hearing:



Vancouver, British
  Columbia

January 4, 2019





Place and Date of Judgment:



Vancouver, British
  Columbia

January 8, 2019








Summary:

The plaintiff brought an action
against the defendant in China, alleging that he misappropriated corporate
assets to which she was entitled, and failed to pay her on a promissory note. The
defendant avoided service, and the claim was dismissed (with a right to
re-file) on the basis of a lack of service. The plaintiff then brought a
similar action in British Columbia. The defendant applied to have it dismissed
for lack of territorial competence, and, in the alternative, sought to have the
British Columbia courts decline jurisdiction on the basis that China was the
appropriate forum. The chambers judge dismissed the application. He ruled that
the court had territorial competence. While he accepted that a number of
factors favoured declining jurisdiction in favour of China, he found that the
defendants failure to cooperate in the litigation in that country favoured
having the matter proceed in British Columbia. On appeal, held: Appeal allowed
in part. The judges finding of territorial competence is not effectively
challenged on appeal. A number of factors, however, show China to be a more
appropriate forum: the subject matter of the litigation is most connected with
China; Chinese law will be applicable, the witnesses are located in China, and the
evidence will be presented in a Chinese language. The defendant asserts that he
will respond to litigation in China. The British Columbia litigation should be
temporarily stayed to allow the defendant to show that he will cooperate in
having the litigation proceed in China.

[1]

GROBERMAN J.A.
: In the court below, the defendant applied to
strike the plaintiffs action on the basis that the court lacked territorial
competence over it. In the alternative, he applied to have the court decline territorial
competence on the basis that China is a more appropriate forum in which to
adjudicate the claims. The judge held that the courts of British Columbia have
territorial competence. While he considered that a number of factors point to
China as the most suitable forum for the claims, he considered that the Supreme
Court of British Columbia should, nonetheless, continue to exercise its
territorial competence over them. He did so primarily on the basis that the
defendant had engaged in conduct that impeded the plaintiff from proceeding in
China.

[2]

As I will indicate, I agree with much of the judges analysis, but
consider that it is appropriate to grant a temporary stay of the British
Columbia litigation with a view to allowing the matter to proceed in Chinese
courts. There are marked advantages from the standpoint of the administration
of justice to having the matter proceed in China, because:

a)

the subject
matter of the litigation is more closely connected with China;

b)

the law of China
will be the applicable law;

c)

witnesses
are located in China; and

d)

most (perhaps
all) of the evidence will be presented in a Chinese language.

Background

[3]

The notice of civil claim in this matter is not well-drafted, but the
parties have been of some assistance in clarifying the background of the action
and describing the claims that are being pursued.

[4]

The parties were married to each other from February 17, 1997 to July 4,
2005, and again from September 7, 2005 to July 13, 2009. Both marriages and
both divorces took place in China. The parties resided (at least some of the
time) in Canada after March 24, 2008, though they have also resided in China.

[5]

In March 2000, during their first marriage, the parties incorporated a
business in China. Ms. Zhao had a 20% interest in the business, and Mr. Zhou
held a 70% interest, with the remaining 10% held by a relative of Ms. Zhao.
Ms. Zhao claims the company was profitable, but says that Mr. Zhou
took steps to conceal the profits and to appropriate them to himself. The
pleadings are not entirely clear as to the mechanisms of the alleged misappropriation.
Ultimately, however, she claims that Mr. Zhou took the companys assets, investing
some of the money in a property in Burnaby which he continues to hold.

[6]

Ms. Zhao signed an agreement that purported to resolve all
remaining differences between the parties at the time of the couples second
divorce. She says, however, that she was unaware of Mr. Zhous
misappropriations of business assets when she signed that agreement.

[7]

In May 2011, Ms. Zhao confronted Mr. Zhou and demanded
compensation in respect of her interest in the business. The two met, in China,
and Mr. Zhou signed a promissory note in the amount of ¥4.2 million
[1]
in her favour. According to Ms. Zhao, the note represented agreed
compensation for Mr. Zhous misappropriations from the company. He says
that it was nothing of the sort, and that the note was signed under duress and
is unenforceable.

[8]

The parties agree that Mr. Zhou paid Ms. Zhao ¥100,000 in
April 2012. Ms. Zhao claims that this was a payment on account of the
promissory note. Mr. Zhou denies that, saying that the amount represented
the final payment of amounts he owed in respect of the second divorce settlement.

[9]

The parties have subsequently been involved in three court actions in
China. First, Mr. Zhou brought an action on December 6, 2012 to set aside
the promissory note on grounds of duress. On December 21, 2012, Ms. Zhao
brought her own action in a different Chinese court to enforce the promissory
note.

[10]

On January 21, 2013, a court in China ordered Mr. Zhous claim to
be transferred to the court in which Ms. Zhaos claim was brought, so that
the claims could be heard together. On January 30, 2013, however, Mr. Zhou
applied to withdraw his claim, and his application was granted.

[11]

On May 15, 2013 Ms. Zhao obtained an order from the Chinese court
freezing certain of Mr. Zhous assets. She was unable, however, to locate
and serve Mr. Zhou, resulting in the court dismissing her claim on June 6,
2013. The court dissolved the freeze order three days later.

[12]

The affidavit material filed in the court below indicates that Ms. Zhaos
inability to serve Mr. Zhou was due to his refusal to provide her with an
address, and his failure to make good on promises to appear and defend the
matter in China. Those allegations appear to be supported by an official
document authored by the judge who dismissed the claim on June 6, 2013. It
appears that the dismissal was not a final order, and that Ms. Zhao was
entitled to re-file her claim with the Chinese court. The parties have not been
able to tell this Court whether she still retains that right.

[13]

The day before her action against Mr. Zhou was dismissed, Ms. Zhao
commenced a separate action, in China, against the corporation. The corporation
filed a defence, and successfully opposed an application for disclosure of
corporate records. After further court proceedings, Ms. Zhao withdrew her
claim on terms. It appears that some settlement was reached as to costs, and it
is common ground that no claim remains against the company,

[14]

In the current British Columbia action, Ms. Zhao makes claims for damages
against Mr. Zhou, as well as a tracing order to assert a trust claim in
the Burnaby property.

Territorial Competence

[15]

Territorial competence must be determined under s. 3 of the
Court
Jurisdiction and Proceedings Transfer Act
, S.B.C. 2003, c. 28.
The relevant provisions are as follows:

3.         A court has territorial competence in a proceeding
that is brought against a person only if



(d) that person is ordinarily
resident in British Columbia at the time of the commencement of the proceeding,
or

(e) there is a real and substantial connection between
British Columbia and the facts on which the proceeding against that person is
based.

[16]

The judge described the proposition that Mr. Zhou was ordinarily
resident in British Columbia when the action was commenced as disputed and
thinly supported. He nonetheless found that there was sufficient support for
the proposition to satisfy the arguable case threshold described in
Purple
Echo Productions, Inc. v. KCTS Television
, 2008 BCCA 85. He therefore held
that the courts of British Columbia had territorial competence over the claim
under s. 3(d) of the statute.

[17]

The judge also considered that the court had territorial competence
under s. 3(e). In doing so, he applied the presumptions set out in
s. 10 of the statute. He considered that if Mr. Zhou was ordinarily
resident in British Columbia when he committed the alleged wrongs, then it was
arguable that they were committed in British Columbia.

[18]

The judge also found that the trust claim over the Burnaby property was
a basis for finding a real and substantial connection with British Columbia. I
would comment, however, that the notice of civil claim includes inconsistent
claims, asserting a trust claim over the Burnaby property while also stating
that the only claim under which a trust could arise was surrendered in exchange
for a promissory note. If this matter ultimately proceeds in British Columbia,
the notice of civil claim will need to be amended to clearly set out the nature
of the claims being pursued.

[19]

On this appeal, Mr. Zhou does not challenge the judges finding
that the courts of British Columbia have territorial competence over the claims
on the basis of s. 3(d). In my view, the judges findings on that issue
are sustainable, and it is therefore unnecessary to determine whether
territorial competence is also established under s. 3(e).

Discretion
to Decline Territorial Competence

[20]

Section 11 of the
Court Jurisdiction and Proceedings Transfer Act
gives a court discretion to decline to exercise territorial competence:

11(1) After considering the interests of the parties to a
proceeding and the ends of justice, a court may decline to exercise its
territorial competence in the proceeding on the ground that a court of another
state is a more appropriate forum in which to hear the proceeding.

(2) A court, in deciding the question of whether it or a
court outside British Columbia is the more appropriate forum in which to hear a
proceeding, must consider the circumstances relevant to the proceeding,
including

(a) the comparative convenience and
expense for the parties to the proceeding and for their witnesses, in
litigating in the court or in any alternative forum,

(b) the law to be applied to issues
in the proceeding,

(c) the desirability of avoiding
multiplicity of legal proceedings,

(d) the desirability of avoiding
conflicting decisions in different courts,

(e) the enforcement of an eventual
judgment, and

(f) the fair and efficient working of the Canadian legal
system as a whole.

[21]

The judge found that the comparative convenience and expense
considerations favoured having the matter proceed in China. He noted that
nearly all of the evidence, witnesses and documents relevant to the case are in
China, the documents are in Chinese, and the witnesses speak a Chinese
language.

[22]

He also found that Chinese law will most probably be applicable in the
proceeding, another factor making China the more appropriate forum for the
litigation. The judge did note that the claim includes a tracing claim with
respect to the Burnaby property, and that British Columbia may have some
advantages as a forum in respect of that claim.

[23]

The judge was not convinced that avoiding a multiplicity of legal
proceedings decisively favoured having the matter proceed in China. He noted
that there is not, at present, any active litigation between the parties in
that country. He did note, however, that the history of legal proceedings to
some extent favoured having the matter proceed in China.

[24]

The judge did not consider the avoidance of conflicting decisions in
different courts to be a relevant consideration in this case, given the absence
of any determination of the issues on the merits in the Chinese courts.
Accordingly, he described that consideration as a neutral factor.

[25]

The judge did find one factor favouring the exercise by the Supreme
Court of its territorial competence:

[89]      [T]he plaintiff raises an issue of fundamental
fairness. She argues that the defendant ought not to be heard to argue that
China is clearly the more appropriate forum for the resolution of this dispute
when he avoided service there (and, she adds, breached a promise he made to the
Chinese court to attend court and deal with the claim).



[91]      In the absence of a
response from the defendant to the plaintiffs allegations as to why the
proceedings in China never progressed to the point of addressing the merits, I
agree with the plaintiff that the interest of fairness weighs in favour of
allowing this action to proceed.

Did the Judge Err in
Deciding to Exercise Territorial Jurisdiction?

[26]

In my view, the judge took note of appropriate factors under s. 11
of the
Court Jurisdiction and Proceedings Transfer Act
. I would note,
however, that there is no discussion in his judgment of the extraordinarily
difficult task that would face a British Columbia court in trying this action.
The proceedings are likely to be very lengthy, given that the evidence will be
heard in translation, and the court will require thorough explanation of the foreign
law and corporate culture. The difficulties inherent in deciding issues of
credibility in such circumstances should not be underestimated.

[27]

It is fair to say that the judge found that the various factors
overwhelmingly favoured China as the appropriate forum for resolution of the
litigation. He was justifiably troubled, however, by the fact that
Ms. Zhaos attempt to litigate the matter in China had been thwarted by
Mr. Zhous actions.

[28]

In the result, the judge refused Mr. Zhous application for the
court to decline territorial competence in favour of China. The judges order
includes the following:

2.         The defendants
application in the alternative for an order pursuant to Rule 21-8(2) of the
Supreme
Court Civil Rules
and section 11 of the [
Court Jurisdiction and
Proceedings Transfer Act
] staying some or all of the claims against the
defendant in this proceeding on the ground that the Court ought to decline to
exercise jurisdiction over him in respect of the said claims be and hereby is
dismissed

[29]

In this Court, Mr. Zhou, through his counsel, has indicated that he
is prepared to be cooperative in having this matter proceed in China. He has
agreed to accept service of process through his Canadian counsel, and has
represented that he is now prepared to defend this matter in China.

[30]

In my view, these promises, if kept, effectively deal with the concerns
of the chambers judge.

[31]

In the result, I am of the view that it was premature for the judge to
determine that the Supreme Court of British Columbia should exercise
territorial competence in this matter. Instead, it should do so only if it
becomes clear that the Chinese courts are unable to adjudicate the matter.

[32]

I would set aside paragraph 2 of the judges order, and substitute the
following:

2.         The defendants
application pursuant to Rule 21-8(2) of the
Supreme Court Civil Rules
and
section 11 of the [
Court Jurisdiction and Proceedings Transfer Act
], staying
this action on the ground that the Court ought to decline to exercise
jurisdiction over the action is granted, and the action is stayed for a period
of six months to allow proceedings to be commenced or continued in China.

[33]

The parties are at liberty to apply to the Supreme Court of British
Columbia to extend, make permanent, or lift the stay. It should be apparent,
within the six month period, whether Mr. Zhou is being forthright in
saying that he will cooperate in having this matter determined in China. That
information will be of great importance to the Supreme Court in deciding how to
exercise its discretion.

[34]

The six month stay will also allow the parties to establish whether the
claims can, in fact, proceed in China, and whether those proceedings will be
efficient. That information will assist the Supreme Court in determining
whether British Columbia should decline to exercise its territorial competence.

[35]

The stay will expire in six months if the Supreme Court does not make an
order extending it. It will be up to the parties to make an application to that
court within the six month period. If the Supreme Court makes no order in
respect of the stay, Ms. Zhao will be able to continue with the British
Columbia action.

[36]

There is a certificate of pending litigation registered against the
Burnaby property. The parties are agreed that it should remain in place during
the temporary stay. I agree. For at least the six month period, this litigation
remains pending, though it is in a state of suspension.

[37]

I would not disturb the award of costs in the court below. In my view,
success is divided in this Court, and I would order that the parties bear their
own costs of the appeal.

[38]

FITCH J.A.
: I agree.

[39]

GRIFFIN J.A.
: I agree.

[40]

GROBERMAN J.A.
: The appeal is allowed to the extent set out in my
reasons. Costs in the court below remain as ordered by that court. Each party
will bear their own costs in this Court.

The
Honourable Mr. Justice Groberman





[1]
I use ¥ here to refer to refer to the Chinese currency, known as the
Renminbi or Yuan. I understand the current exchange rate to be
approximately ¥5.13 to one Canadian dollar.



